MEMORANDUM **
California state prisoner Robert Frank Sanchez appeals from the district court’s denial of his 28 U.S.C. § 2254 petition challenging his guilty plea conviction for possession of methamphetamine and being under the influence of a controlled substance.
Sanchez contends that his guilty plea was not knowingly and voluntarily made because he relied upon the trial court’s misstatement that he would be eligible to earn up to a 20% reduction in his sentence in good time credits. This issue was not exhausted in state court proceedings, and it is unclear from the record whether the state expressly waived the exhaustion requirement. See 28 U.S.C. § 2254(b)(3). In addition, subsequent to the district court’s order denying relief, this court issued its decision in Cassett v. Stewart, 406 F.3d 614 (9th Cir.2005), which establishes the appropriate standard of review of unexhausted claims under the AEDPA. See id. at 623-24.
Accordingly, we vacate and remand the district court’s order for further proceedings on petitioner’s unexhausted claim consistent with the holding in Cassett. See id. at 624-25.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.